Per Curiam:
We are concluded by the decision in Matter of Gaffney (116 App. Div. 583) which was affirmed by the Court of Appeals (189 N. Y. 503). No opinion was written in the Court of Appeals in the Gaffney case and that court may have regarded the order as discretionary and affirmed the same upon that ground, it not appearing in the order that it was made upon the ground of lack of power but it is apparent from the opinions in this court that the conclusion was reached by this court that there was such lack of power to grant the relief. All concur. Order affirmed, with ten dollars costs and disbursements, upon the ground that the surrogate had no power to open the decree.